Name: Commission Directive 2012/36/EU of 19Ã November 2012 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences Text with EEA relevance
 Type: Directive
 Subject Matter: organisation of teaching;  technology and technical regulations;  organisation of transport;  transport policy
 Date Published: 2012-11-20

 20.11.2012 EN Official Journal of the European Union L 321/54 COMMISSION DIRECTIVE 2012/36/EU of 19 November 2012 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) The codes and sub-codes set out in Annex I to Directive 2006/126/EC need to be updated in the light of the new vehicle categories introduced by Directive 2006/126/EC whose technical characteristics are different from those in force under Council Directive 91/439/EEC of 29 July 1991 on driving licences (2). In this context, driving entitlements acquired before Directive 2006/126/EC applies, on 19 January 2013, should be maintained. (2) The contents of the driving licence test for vehicles of category C1 vehicles should be adapted to the different characteristics of the vehicles falling under this category. Contrary to category C vehicles, which are dedicated to professional transport of goods, category C1 is heterogeneous and includes a wide range of vehicles, such as vehicles for leisure or personal use, emergency or fire-fighting vehicles, or utility vehicles used for professional purposes but where driving is not the principal activity of the driver. Drivers of such vehicles should not be required to demonstrate during the driving test their knowledge of rules or equipment only applicable to drivers subject to the legislation related to the professional transport sector, such as Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport (3) and Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (4). Such an accommodation of existing rules would reduce the risk that drivers drive with overloaded category B vehicles in order to avoid the costs of training and taking the test on C or C1 vehicles, and thus improve road safety. It would also minimise the administrative and financial burden on the SMEs and micro-enterprises having to use such utility vehicles in the course of their business. (3) The requirements concerning test vehicles motorcycles of category A1, A2 and A to be used during the test of skills and behaviour need to be revised in the light of the technical progress, in particular the development and a wider use of electric motorcycles. The technical specifications for the test vehicles should also be adapted to ensure that applicants are tested on vehicles which are representative of the category for which the driving licence would be issued. (4) The minimum requirements for test vehicles and for the contents of the test of skills and behaviour for category C and D vehicles should be amended in the light of technical progress, in particular to take into account the increasing development and use in the transport industry of more modern, safer and less polluting vehicles equipped with a wide range of semi-automatic or hybrid transmission systems. The competence of drivers should be tested on their abilities to use the transmission system of vehicles safely, economically and in an environmentally friendly way. The simplification of the current restrictions to drive automatic vehicles would also reduce the administrative and financial burden on SMEs and micro-enterprises operating in the road transport. (5) Since Directive 2006/126/EC will fully apply on 19 January 2013 this Directive shall enter into force as from the day following that of its publication in the Official Journal of the European Union. (6) Directive 2006/126/EC should therefore be amended accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 2006/126/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2013 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 403, 30.12.2006, p. 18. (2) OJ L 237, 24.8.1991, p. 1. (3) OJ L 102, 11.4.2006, p. 1. (4) OJ L 370, 31.12.1985, p. 8. ANNEX I. In Annex I to Directive 2006/126/EC, paragraph 3, concerning page 2 of the driving licence, point (a) point (12), is amended as follows: (1) the following code 46 is inserted: 46. Tricycles only; (2) code 72 is deleted; (3) code 73 is replaced by the following: 73. Restricted to category B vehicles of the motor quadricycle type (B1); (4) codes 74 to 77 are deleted; (5) code 79 is replaced by the following: 79. ( ¦) Restricted to vehicles which comply with the specifications indicated in brackets, for the application of Article 13 of this Directive 79.01. Restricted to two-wheel vehicles with or without side-car 79.02. Restricted to category AM vehicles of the three-wheel or light quadricycle type 79.03. Restricted to tricycles 79.04. Restricted to tricycles combined with a trailer having a maximum authorised mass not exceeding 750 kg 79.05. Category A1 motorcycle with a power/weight ratio above 0,1 kW/kg 79.06. Category BE vehicle where the maximum authorised mass of the trailer exceeds 3 500 kg; (6) the following codes 80 and 81 are inserted: 80. Restricted to holders of a driving licence for a category A vehicle of the motor tricycle type not having reached the age of 24 years 81. Restricted to holders of a driving licence for a category A vehicle of the two-wheel motorcycle type not having reached the age of 21 years; (7) the following code 90 is inserted: 90. Codes used in combination with codes defining modifications of the vehicle; (8) code 96 is replaced by the following: 96. Category B vehicles combined with a trailer with a maximum authorised mass exceeding 750 kg where the maximum authorised mass of such combination exceeds 3 500 kg but does not exceed 4 250 kg; (9) the following code 97 is added: 97. Not authorised to drive a category C1 vehicle which falls within the scope of Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (1) II. Annex II to Directive 2006/126/EC is amended as follows: (1) point 4.1.1 is replaced by the following: 4.1.1. Rules on driving hours and rest periods as defined by Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport (2); use of the recording equipment as defined by Regulation (EEC) No 3821/85 on recording equipment in road transport. (2) the following point 4.1a is inserted: 4.1a. Member States may exempt applicants to a licence for a category C1 or C1E vehicle outside the scope of Regulation (EEC) No 3821/85 from demonstrating their knowledge of the subjects listed in points 4.1.1 to 4.1.3.; (3) point 5.1 is replaced by the following: 5.1. Vehicle transmission 5.1.1. The driving of a vehicle with manual transmission shall be subject to the passing of a skills and behaviour test taken on a vehicle with manual transmission. Vehicle with manual transmission  means a vehicle in which a clutch pedal (or lever operated manually for categories A, A2 and A1) is present and must be operated by the driver when starting or stopping the vehicle and changing gears. 5.1.2. Vehicles that do not meet the criteria laid down in point 5.1.1 shall be considered to have automatic transmission. Without prejudice to point 5.1.3, if an applicant takes the test of skills and behaviour on a vehicle with automatic transmission this shall be recorded on any licence issued on the basis of such a test. Licences with this indication shall be used only for driving vehicles with automatic transmission. 5.1.3. Specific provisions concerning vehicles of category C, CE, D and DE Member States may decide that no restriction to vehicles with automatic transmission shall be recorded on the driving licence for a category C, CE, D or DE vehicle referred to in point 5.1.2, when the applicant already holds a driving licence obtained on a vehicle with manual transmission in at least one of the following categories: B, BE, C, CE, C1, C1E, D, D1 or D1E, and has performed the actions described in point 8.4 during the test of skills and behaviour.; (4) point 5.2 is amended as follows: (a) the first subparagraph is replaced by the following: 5.2. The vehicles used in tests of skills and behaviour shall comply with the minimum criteria given below. Member States may make provisions for more stringent criteria or add others. Member States may apply to vehicles of category A1, A2 and A, used in the test of skills and behaviour, a tolerance of 5 cm3 below the required minimum cylinder capacity.; (b) the text concerning Category A1, Category A2 and Category A is replaced by the following: Category A1 Category A1 motorcycle without sidecar, with a power rating not exceeding 11 kW and with a power to weight ratio not exceeding 0,1 kW/kg, and capable of a speed of at least 90 km/h. If the motorcycle is powered by an internal combustion engine, the cylinder capacity of the engine shall be at least 120 cm3. If the motorcycle is powered by an electric motor, the power to weight ratio of the vehicle shall be at least 0,08 kW/kg; Category A2 Motorcycle without sidecar, with a power rating of at least 20 kW but not exceeding 35 kW and with a power to weight ratio not exceeding 0,2 kW/kg. If the motorcycle is powered by an internal combustion engine, the cubic capacity of the engine shall be at least 400 cm3. If the motorcycle is powered by an electric motor, the power to weight ratio of the vehicle shall be at least 0,15 kW/kg; Category A Motorcycle without sidecar, whose unladen mass is more than 180 kg, with a power rating of at least 50 kW. A tolerance of 5 kg below the required minimum mass may be accepted by the Member State. If the motorcycle is powered by an internal combustion engine, the cubic capacity of the engine shall be at least 600 cm3. If the motorcycle is powered by an electric motor, the power to weight ratio of the vehicle shall be at least 0,25 kW/kg;; (c) the text concerning Category C and CE is replaced by the following: Category C A category C vehicle with a maximum authorised mass of at least 12 000 kg, a length of at least 8 m, a width of at least 2,40 m and capable of a speed of at least 80 km/h; fitted with anti-lock brakes, equipped with a transmission system providing for a manual selection of gears by the driver and recording equipment as defined by Regulation (EEC) No 3821/85; the cargo compartment shall consist of a closed box body which is at least as wide and as high as the cab; the vehicle shall be presented with a minimum of 10 000 kg real total mass; Category CE Either an articulated vehicle or a combination of a category C test vehicle and a trailer of at least 7,5 m in length; both the articulated vehicle and the combination shall have a maximum authorised mass of at least 20 000 kg, a length of at least 14 m and a width of at least 2,40 m, shall be capable of a speed of at least 80 km/h, fitted with anti-lock brakes, equipped with a transmission system providing for a manual selection of gears by the driver and with recording equipment as defined by Regulation (EEC) No 3821/85; the cargo compartment shall consist of a closed box body which is at least as wide and as high as the cab; both the articulated vehicle and the combination shall be presented with a minimum of 15 000 kg real total mass;; (5) point 8.1.4 is replaced by the following: 8.1.4. Checking the power-assisted braking and steering systems; checking the condition of the wheels, wheelnuts, mudguards, windscreen, windows and wipers, fluids (e.g. engine oil, coolant, washer fluid); checking and using the instrument panel including the recording equipment as defined in Regulation (EEC) No 3821/85. This latter requirement does not apply to the applicants for a driving licence for a category C1 or C1E vehicle not falling within the scope of this Regulation;; (6) the following point 8.4 is inserted: 8.4. Safe and energy-efficient driving 8.4.1. Driving in such a way as to ensure safety and to reduce fuel consumption and emissions during acceleration, deceleration, uphill and downhill driving, when necessary by selecting gears manually.; (7) point 9.3.2 is replaced by the following: 9.3.2. Driving economically and in a safe and energy-efficient way, taking into account the revolutions per minute, changing gears, braking and accelerating (categories B, BE, C, CE, C1, C1E, D, DE, D1, D1E only);. (1) OJ L 370, 31.12.1985, p. 8.. (2) OJ L 102, 11.4.2006, p. 1.;